DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
90 (see FIG. 13); 308, 310, 312, 314, and 324 (see FIG. 14); 406 and 450 (see FIG. 15).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 112 has been used to designate both a “hot syngas” (see FIG. 13) and a “high carbon content product stream” (see FIG. 15).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 4 has been used to designate both a “kiln tube wall” (see FIG. 12A, 12B) and a “biomass/waste feedstock” (see FIG. 13).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) or amendment to the specification to add reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The instant “waste reformation system” claims are considered apparatus claims.  
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP § 2114.  Also, expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim, and the inclusion of a material or article worked upon by a structure being claimed does not impart patentability to the claims.  See MPEP § 2115.
Claim Objections
Claims 4, 6, and 15 are objected to because of the following informalities:  
In each of claim 4 and 6, “pressure shift adsorption” (at line 1-2) should be changed to --pressure swing adsorption--.
	In claim 15, “on” (at line 2) should be changed to --one--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 2, the limitation, “the hydrocarbon synthesis reactor is at least one of a Fischer-Tropsch reactor, a methanol synthesis reactor, a methanation reactor, and a shift converter” is not supported by the original disclosure.
Regarding claim 3, the limitation “the hydrocarbon synthesis reactor is a Fischer-Tropsch unit and a shift converter” is not supported by the original disclosure.
Regarding claim 5, the limitation “the hydrocarbon synthesis reactor is a shift converter” is not supported by the original disclosure.
The specification (at page 7, lines 21-22, with emphasis) states,
“Yet other embodiments replace the Fischer-Tropsch reactor with other highly exothermic reactors that produce a high-carbon content product…”
The specification (at page 39, lines 19-21, with emphasis) further states,
	“Where an exothermic reactor consists of a Fischer-Tropsch reactor.
Where an exothermic reactor consists of a methanol synthesis reactor.
Where an exothermic reactor consists of a methanation reactor.”
Also, a “shift converter” is not a “hydrocarbon synthesis reactor” because a shift converter performs the water-gas shift reaction, where water and carbon monoxide are converted to carbon dioxide and hydrogen, not hydrocarbons (see reaction equation at page 2, line 12; see also page 32, line 23, to page 33, line 3).
Also, a “methanol synthesis reactor” is not a “hydrocarbon synthesis reactor” because methanol (CH3OH) is not a hydrocarbon, i.e., a compound of only hydrogen and carbon.
Therefore, the original disclosure appears to only provide support for one synthesis reactor that is either a Fischer-Tropsch reactor, a methanol synthesis reactor, or a methanation reactor.  The shift converter would be separate and distinct from the synthesis reactor.
Regarding claim 18, “the first stream has a ratio of hydrogen to carbon monoxide of about 0.7” is not supported by the original disclosure.
Regarding claim 19, “the ratio of hydrogen to carbon monoxide is about 0.73” is not supported by the original disclosure.
Regarding claim 20, “the first stream has a ratio of hydrogen to carbon monoxide from about one and one half to about three and two tenths” is not supported by the original disclosure.
 As set forth in claim 1, the “first stream” is the stream of synthesized hydrocarbon gas from the hydrocarbon synthesis reactor (i.e., the stream 108 produced by the FT reactor 98 in FIG. 13, or the stream 222 produced by the FT reactor 452 in FIG. 15).  While the first stream may contain an amount of hydrogen and carbon monoxide in the form of unreacted synthesis gas, the specification does not disclose a specific ratio of the hydrogen to carbon monoxide in the first stream.  Instead, the hydrogen to carbon monoxide ratios of “around 0.73” and “from 1.5 to 3.2” as described in the specification (see page 23, lines 1-4; page 37, lines 15-21) pertain to the syngas stream produced by the steam/CO2 reformer, i.e., the stream 30 produced by the reformer 1 in FIG. 13, or the stream 154 produced by the reformer in FIG. 15.  As set forth in claim 1, this stream is the “second stream”.
Claims 4 and 6 are further rejected because they depend from a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a waste reforming conversion system… for producing a second stream of synthesized hydrocarbon gas” (at lines 4-5) is unclear.  Based on Applicant’s disclosure, the waste reforming conversion system is used to produce syngas (i.e., a gas containing H2 and CO) by decomposing the organic waste in the presence of steam/carbon dioxide.  See, e.g., the specification under Example #2, wherein equation [1] shows that the steam/CO2 reforming reaction produces CO and H2, not hydrocarbons.
	Regarding claim 2, the limitation “the hydrocarbon synthesis reactor is at least one of a Fischer-Tropsch, a methanol synthesis reactor, a methanation reactor, and a shift converter” is unclear.  Firstly, the recitation of “the hydrocarbon synthesis reactor” is drawn to one reactor, and therefore, it is unclear as to how one reactor can comprise “at least one” of the listed reactors, which scope includes one or a plurality of the reactors.  Secondly, a “methanol synthesis reactor” would not be considered a “hydrocarbon synthesis reactor” because methanol (CH3OH) is not considered a hydrocarbon, i.e., a compound of only hydrogen and carbon.  Thirdly, a “shift converter” would not be considered a “hydrocarbon synthesis reactor” because a shift converter performs the water-gas shift reaction, where water and carbon monoxide are converted to carbon dioxide and hydrogen, not hydrocarbons.
	Regarding claim 3, the limitation “the hydrocarbon synthesis reactor is a Fischer-Tropsch unit and a shift converter” renders the claim indefinite.  Firstly, the recitation of “the hydrocarbon synthesis reactor” is drawn to one reactor, and therefore, it is unclear as to how one reactor can comprise two reactors-- a Fischer-Tropsch unit and a shift converter.  Secondly, a “shift converter” would not be considered a “hydrocarbon synthesis reactor” because a shift converter performs the water-gas shift reaction, where water and carbon monoxide are converted to carbon dioxide and hydrogen, not hydrocarbons.
	Regarding claim 5, the limitation “the hydrocarbon synthesis reactor is a shift converter” renders the claim indefinite.  A “shift converter” would not be considered a “hydrocarbon synthesis reactor” because a shift converter performs the water-gas shift reaction, where water and carbon monoxide are converted to carbon dioxide and hydrogen, not hydrocarbons.
	Regarding claim 16, the limitation “a second portion of the second stream is used for producing the first stream” is unclear because “a first portion” has not been set forth in claim 1.  Furthermore, it is unclear as to how only “a second portion of the second stream” would be used to produce the first stream when claim 1 (at line 11) sets forth that “the second stream” is used for producing the first stream.
	The remaining claims are also rejected because they depend from a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galloway (US 2016/0130513).
Regarding claim 1, Galloway discloses a waste reformation system (i.e., an apparatus according to FIG. 1A, 1B, and 8A-C; see paragraph [0035]) comprising: 
a hydrocarbon synthesis reactor (i.e., a Fischer-Tropsch reactor 98; see paragraph [0060]) for producing a first stream of synthesized hydrocarbon gas (i.e., hydrocarbon gas through line 106 and separated through line 108); and
a waste reforming conversion system (i.e., a duplex rotary steam/CO2 reformer 1) for receiving at least organic waste (i.e., biomass/waste feedstock in waste stream 6) and for producing a second stream of synthesized hydrocarbon gas (i.e., through line 30); 
wherein the hydrocarbon synthesis reactor 98 is in fluid communication with the waste reforming conversion system 1 such that a first portion of the first stream (i.e., a portion 108, which feeds into a recycled gases line 12) is mixed with the organic waste 6 prior to the organic waste 6 being received by the waste reforming conversion system 1 (i.e., the recycled gases through line 12 are combined with the organic waste 6 at an entry pipe 14 which feeds the reformer 1; see FIG. 8A, paragraph [0052]; and 
wherein the waste reforming conversion system 1 is in fluid communication with the hydrocarbon synthesis reactor 98 such that the second stream (i.e., a portion of the stream 30 split off through line 110 that feeds into an entry 96 of the reactor 98) is used for producing the first stream 106,108.
Regarding claims 2, 3, and 5, the hydrocarbon synthesis reactor 98 is a Fischer-Tropsch reactor (see paragraph [0060]), and the system further comprises a shift converter 132 (see paragraph [0059]).
	Regarding claims 4 and 6, the system further comprises a PSA unit 126 (see paragraph [0059]) in fluid communication with the shift converter 132 (i.e., via stream 130), wherein the PSA unit 126 is used for producing hydrogen fuel 124.
	Regarding claims 7 and 8, the waste reforming conversion system 1 is a rotary steam/CO2 reformer (i.e., a duplex rotary steam/CO2 reformer 1 as detailed in FIG. 8A-8C; see also paragraphs [0052]-[0056]).
	Regarding claim 9, the recitation with respect to the manner of operating the apparatus does not impart further patentable weight to the claim.  In any event, Galloway discloses that the operation of the waste reforming conversion system 1 does not include burning the waste 6 or the first portion 108 of the first stream (see, e.g., paragraphs [0045]-[0046]).
Regarding claim 10, the recitation with respect to the manner of operating the apparatus does not impart further patentable weight to the claim.  In any event, Galloway discloses that operation of the waste reforming conversion system 1 does not include use of a catalyst (no catalyst is disclosed in the duplex rotary steam/CO2 reformer 1).
	Regarding claim 11, the hydrocarbon synthesis reactor 98 is able to additionally produce a carbon-containing liquid or solid product (i.e., liquid fuels and a paraffin wax product for achieving carbon sequestration; see paragraphs [0050], [0060]).
	Regarding claim 12, the limitation that the organic waste 6 includes carbon does not impart further patentable weight to the apparatus claim because the organic waste is not considered an element of the apparatus.  In addition, the recitation with respect to the manner of operating the apparatus does no impart further patentable weight to the claim.  In any event, Galloway discloses that the organic waste 6 includes carbon, and the apparatus may be operated in a manner in which substantially all of the carbon in the organic waste 6 can be retained within the waste reformation system 1 or sequestered in the carbon-containing liquid or solid product (see, e.g., paragraphs [0024], [0045], [0046], [0050], [0063]).
	Regarding claim 13, a heat engine 85 (see FIG. 1B, paragraphs [0058], [0060]) is in fluid communication with the waste reforming conversion system 1 (i.e., hot turbine off-gases 80 from the heat engine 85 can be supplied to the reformer 1 for heating purposes).
	Regarding claims 14 and 17, the recitations with respect to the composition of the first stream do not impart further patentable weight to the apparatus claim.  In any event, depending on the conditions during the operation of apparatus, the first stream 106,108 from the hydrocarbon synthesis reactor 90 can include hydrogen and carbon monoxide (i.e., as unreacted synthesis gas from the Fischer-Tropsch synthesis reaction).
	Regarding claim 15, the recitation of a specific temperature in the waste reforming conversion system 1 is considered a process limitation that does not impart further patentable weight (structure) to the apparatus claim.  In any event, the waste reforming conversion system 1 would be able to operate at a temperature from about 1,500 °F to about 1,800 °F (i.e., the main steam/CO2 reformer is electrically heated to a high temperature, such that a hot synthesis gas stream can exit at a temperature of at least 1800 °F, see paragraph [0062]).
	Regarding claim 16, a second portion of the second stream 30 (i.e., the portion 110, split from the stream 30; see FIG. 1B) is used for producing the first stream 106,108.
	Regarding claims 18-20, the recitation of a specific ratio of hydrogen to carbon monoxide in the first stream is considered a process limitation that does not impart further patentable weight (structure) to the apparatus claim. 
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galloway (US 8,858,900).
Regarding claim 1, Galloway discloses a waste reformation system (i.e., an apparatus according to FIG. 2) comprising: 
a hydrocarbon synthesis reactor (i.e., a reactor of a Fischer-Tropsch process 220, see column 5, lines 44-54; e.g., the Fischer-Tropsch reactor 305 in FIG. 3, see column 7, lines 15-33) for producing a first stream of synthesized hydrocarbon gas (i.e., a stream containing methane and light hydrocarbon gases via stream 222, see FIG. 2; e.g., light gases 332 separated from Fischer-Tropsch products 316, see FIG. 3); and
a waste reforming conversion system (i.e., a kiln 104 for performing a steam/CO2 reforming process, see column 4, line 54, to column 5, line 43; e.g., the kiln 104 in FIG. 1) for receiving at least organic waste 100 and for producing a second stream of synthesized hydrocarbon gas (i.e., through line 200); 
wherein the hydrocarbon synthesis reactor 220,305 is in fluid communication with the waste reforming conversion system 104 such that a first portion of the first stream 222,332 is mixed with the organic waste 100 prior to the organic waste 100 being received by the waste reforming conversion system 104; and 
wherein the waste reforming conversion system 104 is in fluid communication with the hydrocarbon synthesis reactor 220,305 such that the second stream 200 is used for producing the first stream 222,332
Regarding claims 2, 3, and 5, the hydrocarbon synthesis reactor 220,305 (FIG. 2, 3) is a Fischer-Tropsch reactor, and the system also comprises a shift converter 230 (see column 5, lines 44-53; column 7, lines 40-44).  The hydrocarbon synthesis reactor can alternatively comprise a methanol synthesis reactor (ref. claim 5) or a methanation reactor (ref. claim 6).
Regarding claims 4 and 6, the system further comprises a PSA unit 234 (see FIG. 2; column 7, lines 40-44) in fluid communication with the shift converter 230, wherein the PSA unit 234 is used for producing hydrogen fuel (i.e., H2 stream 232).
Regarding claims 7 and 8, the waste reforming conversion system 104 is a rotary steam/CO2 reformer (i.e., the kiln 104 performs steam/CO2 reforming of the waste 100; the central shaft 134 within which reforming chemistry is completed rotates, and is therefore a “rotary” reformer; see FIG. 1; column 4, line 54, to column 5, line 43; also, a “rotary kiln” is claimed, see ref. claim 1(a)).
Regarding claim 9, the recitation with respect to the manner of operating the apparatus does not impart further patentable weight to the apparatus claim.  In any event, Galloway discloses that the operation of the waste reforming conversion system 104 does not include burning waste 100 or the first portion of the first stream 222 (see, e.g., column 2, lines 62-66).
Regarding claim 10, the recitation with respect to the manner of operating the apparatus does not impart further patentable weight to the apparatus claim.  In any event, Galloway discloses that the operation of the waste reforming system 104 does not include use of a catalyst (no catalyst is disclosed in kiln 104).
Regarding claim 11, the hydrocarbon synthesis reactor 220,305 additionally produces a carbon-containing liquid or solid product (i.e., paraffin wax in Fischer-Tropsch products 221, FIG. 2; paraffins 322, FIG. 3).  
Regarding claim 12, the limitation that the organic waste 100 includes carbon does not impart further patentable weight to the apparatus claim because the organic waste 100 is not considered an element of the apparatus.  In addition, the recitation with respect to the manner of operating the apparatus does no impart further patentable weight to the claim.  In any event, Galloway discloses that the organic waste 100 includes carbon, and the apparatus can be operated in a manner in which substantially all of the carbon in the organic waste 100 can be retained within the waste reformation system 104 or sequestered in the carbon-containing liquid or solid product (see column 6, line 62, to column 7, line 14).
Regarding claim 13, a heat engine (i.e., a conventional turbine 226 powering electric generator 228, see FIG. 2, column 6, lines 17-23) is in fluid communication with the waste reforming conversion system 104 (i.e., indirectly, by way of the Fischer-Tropsch process 220).
Regarding claims 14 and 17, the recitations with respect to the composition of the first stream 222,332 do not impart further patentable weight to the apparatus claim.  In any event, depending on the conditions during the operation of the apparatus, the first stream can include hydrogen and carbon monoxide (i.e., as unreacted synthesis gas from the Fischer-Tropsch synthesis reaction).
Regarding claim 15, the recitation of a specific temperature in the waste reforming conversion system 104 is considered a process limitation that does not impart further patentable weight (structure) to the apparatus claim.  In any event, the waste reforming conversion system 104 would be operable at a temperature from about 1,500 °F to about 1,800 °F (i.e., syngas can reach a temperature of about 1800 °F, see column 5, lines 23-30).
Regarding claim 16, a second portion of the second stream (i.e., a portion 214 split from the stream 200; see FIG. 2) is used to produce the first stream 222.
Regarding claims 18-20, the recitation of a specific ratio of hydrogen to carbon monoxide is considered a process limitation that does not impart further patentable weight (structure) to the apparatus claim.  In any event, Galloway discloses that the waste reforming conversion system can be operated in a manner to produce syngas having an H2/CO ratio around 1.0, or alternatively, an H2/CO ratio equal to 3, and the ratio can be further adjusted to the needs of a Fischer-Tropsch process, e.g., to an H2/CO ratio between 0.7 to 1.4 (see column 5, line 61, to column 6, line 12).  Also, in Example #2, the apparatus was operated in a manner to produce syngas having an H2/CO ratio equal to around 0.73 (see column 6, lines 46-52).
Double Patenting Objections
Applicant is advised that should claim 14 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. 
Applicant is advised that should claim 18 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  The disclosure does not disclose or suggest that a value of “about 0.7” is different from a value of “about 0.73”.  
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, and 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent 11,268,035 (hereafter US ‘035).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and US ‘035 essentially claim the same apparatus.
Regarding claim 1, US ‘035 (see ref. claim 1) claims a waste reformation system comprising: a hydrocarbon synthesis reactor for producing a first stream of synthesized hydrocarbon gas; a waste reforming conversion system for receiving at least organic waste and for producing a second stream of synthesized hydrocarbon gas; wherein the hydrocarbon synthesis reactor is in fluid communication with the waste reforming conversion system such that a first portion of the first stream is mixed with the organic waste prior to the organic waste being received by the waste reforming conversion system; and wherein the waste reforming conversion system is in fluid communication with the hydrocarbon synthesis reactor such that the second stream is used for producing the first stream.
Regarding claim 2, US ‘035 (see ref. claims 5) claims the hydrocarbon synthesis reactor at least one of a Fischer-Tropsch reactor and a shift converter.
	Regarding claim 3, US ‘035 (see ref. claim 6) claims the hydrocarbon synthesis reactor is a Fischer-Tropsch unit and a shift converter.
	Regarding claim 5, US ‘035 claims the hydrocarbon synthesis reactor is a shift converter (i.e., “at least one of a Fischer-Tropsch unit and a shift converter”, see ref. claim 5).
	Regarding claim 7, US ‘035 (see ref. claim 7) claims the waste reforming conversion system is a steam/CO2 reformer.
	Regarding claim 8, US ‘035 (see ref. claim 8) claims the steam/CO2 reformer is a rotary steam/CO2 reformer.
	Regarding claim 9, US ‘035 (see ref. claim 9) claims the operation of the waste reforming conversion system does not include burning the waste or the first portion of the first stream.
	Regarding claim 10, US ‘035 (see ref. claim 10) claims the operation of the waste reforming conversion system does not include use of a catalyst.
	Regarding claim 11, US ‘035 (see ref. claim 11) claims the hydrocarbon synthesis reactor additionally produces a carbon-containing liquid or solid product.
	Regarding claim 12, US ‘035 (see ref. claim 12) claims the organic waste includes carbon and wherein substantially all of the carbon in the organic waste is retained within the waste reformation system or sequestered in the carbon-containing liquid or solid product.
	Regarding claim 13, US ‘035 (see ref. claim 13) claims a heat engine in fluid communication with the waste reforming conversion system.
	Regarding claim 14, US ‘035 (see ref. claim 14) claims the first stream of synthesized hydrocarbon gas includes hydrogen and carbon monoxide.
	Regarding claim 15, US ‘035 (see ref. claim 15) claims the waste reforming conversion system is configured to operate at a temperature from about one thousand five hundred degrees Fahrenheit to about one thousand eight hundred degrees Fahrenheit.
	Regarding claim 16, US ‘035 (see ref. claim 1; at column 20, lines 42-43) claims a second portion of the second stream is used for producing the first stream.
	Regarding claim 17, US ‘035 (see ref. claim 14) claims the first stream includes hydrogen and carbon monoxide.
	Regarding claims 18-20, US ‘035 does not claim a specific ratio of hydrogen to carbon monoxide in the first stream.  However, the system of US ‘035 meets the claims because the specific ratio of hydrogen to carbon monoxide in the first stream is considered a process limitation that does not impart further patentable weight (structure) to the apparatus claims.
Claims 4 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US ‘035 in further view of Galloway (US 2016/0130513).
US ‘035 fails to further claim a PSA unit in fluid communication with the shift converter, the PSA unit for producing hydrogen fuel.
Galloway discloses a waste reformation system (i.e., an apparatus; see FIG. 1A, 1B, and 8A-C; paragraph [0035]) comprising: 
a hydrocarbon synthesis reactor (i.e., a Fischer-Tropsch reactor 98; see paragraph [0060]) for producing a first stream of synthesized hydrocarbon gas (i.e., through line 106); and
a waste reforming conversion system (i.e., a duplex rotary steam/CO2 reformer 1) for receiving at least organic waste (i.e., biomass/waste feedstock in waste stream 6) and for producing a second stream of synthesized hydrocarbon gas (i.e., through line 30); 
wherein the hydrocarbon synthesis reactor 98 is in fluid communication with the waste reforming conversion system 1 such that a first portion of the first stream (i.e., a portion 108 of the stream through line 106, which feeds into a recycled gases line 12) is mixed with the organic waste 6 prior to the organic waste 6 being received by the waste reforming conversion system 1 (i.e., the recycled gases through line 12 are combined with the organic waste 6 at an entry pipe 14 which feeds the reformer 1; see FIG. 8A, paragraph [0052]; and 
wherein the waste reforming conversion system 1 is in fluid communication with the hydrocarbon synthesis reactor 98 such that the second stream (i.e., a portion of the stream 30 split off through line 110 that feeds into an entry into the reactor 98) is used for producing the first stream 106.
Galloway further discloses that the hydrocarbon synthesis reactor 98 is a Fischer-Tropsch reactor (see paragraph [0060]), and the system also comprises a shift converter 132 and a PSA unit 126 (see paragraph [0059]) in fluid communication with the shift converter 132 (i.e., via stream 130), wherein the PSA unit 126 can be used for producing hydrogen fuel 124.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further provide a PSA unit in fluid communication with the shift converter in the claimed system of US ‘035 because the PSA unit would enable the separation of H2 as another fuel option, as well as the separation of light hydrocarbon gases for recycling to the waste reforming conversion system for the production of additional syngas to make more product, as taught by Galloway (see paragraphs [0010], [0021], [0059]).
Claims 1-3, 5, 7-12, and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent 8,858,900 (hereafter US ‘900). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and US ‘900 essentially claim the same apparatus.
	Regarding claims 1, 2, and 16, US ‘900 claims a waste reformation system comprising: 
a hydrocarbon synthesis reactor (i.e., “an exothermic chemical reactor”, see ref. claim 1(b); wherein the reactor is “a Fischer-Tropsch reactor,” see ref. claim 4; “a methanol synthesis reactor”, see ref. claim 5; or “a methanation reactor”, see ref. claim 6) for producing a first stream of synthesized hydrocarbon gas (i.e., an “exhaust gas stream” containing “greenhouse gases selected from… CH4”; see ref. claim 1(b) and (c)); 
a waste reforming conversion system (i.e., a “rotary kiln”, see ref. claim 1(a)) for receiving at least organic waste (i.e., “a carbonaceous waste”) and for producing a second stream of synthesized hydrocarbon gas (i.e., “synthesis gas”); 
wherein the hydrocarbon synthesis reactor is in fluid communication with the waste reforming conversion system such that a first portion of the first stream is mixed with the organic waste prior to the organic waste being received by the waste reforming conversion system (i.e., the rotary kiln “having an inlet for the waste” and a “recycle line for recycling the exhaust gas stream… from said exothermic reactor to the inlet of said kiln”; see ref. claim 1 (a) and (c)); and 
wherein the waste reforming conversion system is in fluid communication with the hydrocarbon synthesis reactor such that the second stream is used for producing the first stream (i.e., the “exothermic chemical reactor for converting at least a portion of the synthesis gas from the rotary kiln… having a gas inlet in fluid communication with the synthesis gas from said kiln,” see ref. claim 1(b)).
Regarding claims 3 and 5, US ‘900 claims a shift converter in fluid communication with the waste reforming conversion system (see ref. claim 7).
Regarding claims 7 and 8, US ‘900 claims the waste reforming system is a rotary steam/CO2 reformer (i.e., a “rotary kiln” converting the carbonaceous waste “in the presence of steam and CO2 to synthesis gas” having a region “for steam/CO2 reforming”; see ref. claim 1(a)). 
Regarding claims 9 and 10, the system of US ‘900 meets the claims because the recitations with respect to the manner of operating the apparatus do not impart further patentable weight (structure) to the apparatus claims.
Regarding claim 11, US ‘900 claims the hydrocarbon synthesis reactor produces an additional carbon-containing liquid or solid product (i.e., “a carbon-sequestering product”, see ref. claim 1(b)).
Regarding claim 12, the system of US ‘900 meets the claim because the organic waste material is not considered an element of the apparatus, and the recitation with respect to the manner of operating the apparatus do not impart further patentable weight (structure) to the apparatus claims.  In any event, US ‘900 claims that the organic waste includes carbon (i.e., “a carbonaceous waste”, see ref. claim 1(a)), and the apparatus is operated in a manner to produce “a carbon-sequestering product” (see ref. claim 1 (b)).
Regarding claims 14 and 17, the recitation of a specific composition of the first stream does not impart further patentable weight to the claim because the gas in the first stream is not considered an element of the apparatus.  In any event, US ‘900 claims that the first stream (i.e., the “exhaust gas stream”, see ref. claim 1(c)) includes hydrogen and CO.
Regarding claim 15, the system of US ‘900 meets the claim because the temperature in the waste reforming system is considered a process limitation that does not impart further patentable weight (structure) to the apparatus claim.
Regarding claims 18-20, US ‘900 does not claim a specific ratio of hydrogen to carbon monoxide in the first stream.  However, the claimed system of US ‘900 meets the claims because the specific ratio of hydrogen to carbon monoxide is considered a process limitation that does not impart further patentable weight (structure) to the apparatus claims.
Claims 4, 6, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of US’ 900 in further view of Galloway (US 2016/0130513).
Regarding claims 4 and 6, US ‘900 fails to claim a PSA unit in fluid communication with the shift converter, the PSA unit for producing hydrogen fuel.
Galloway discloses a waste reformation system (i.e., an apparatus; see FIG. 1A, 1B, and 8A-C; paragraph [0035]) comprising: 
a hydrocarbon synthesis reactor (i.e., a Fischer-Tropsch reactor 98; see paragraph [0060]) for producing a first stream of synthesized hydrocarbon gas (i.e., through line 106); and
a waste reforming conversion system (i.e., a duplex rotary steam/CO2 reformer 1) for receiving at least organic waste (i.e., biomass/waste feedstock in waste stream 6) and for producing a second stream of synthesized hydrocarbon gas (i.e., through line 30); 
wherein the hydrocarbon synthesis reactor 98 is in fluid communication with the waste reforming conversion system 1 such that a first portion of the first stream (i.e., a portion 108 of the stream through line 106, which feeds into a recycled gases line 12) is mixed with the organic waste 6 prior to the organic waste 6 being received by the waste reforming conversion system 1 (i.e., the recycled gases through line 12 are combined with the organic waste 6 at an entry pipe 14 which feeds the reformer 1; see FIG. 8A, paragraph [0052]; and 
wherein the waste reforming conversion system 1 is in fluid communication with the hydrocarbon synthesis reactor 98 such that the second stream (i.e., a portion of the stream 30 split off through line 110 that feeds into an entry into the reactor 98) is used for producing the first stream 106.
Galloway further discloses that the hydrocarbon synthesis reactor 98 is a Fischer-Tropsch reactor (see paragraph [0060]), and the system also comprises a shift converter 132 and a PSA unit 126 (see paragraph [0059]) in fluid communication with the shift converter 132 (i.e., via stream 130), wherein the PSA unit 126 can be used for producing hydrogen fuel 124.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further provide a PSA unit in fluid communication with the shift converter in the claimed system of US ‘900 because the PSA unit would enable the separation of H2 as another fuel option, as well as the separation of light hydrocarbon gases for recycling to the waste reforming conversion system for the production of additional syngas to make more product, as taught by Galloway (see paragraphs [0010], [0021], [0059]).
Regarding claim 13, US ‘900 fails to claim a heat engine in fluid communication with the waste reforming conversion system.
Galloway further discloses a heat engine (i.e., a heat engine 85; see FIG. 1B, paragraphs [0058], [0060]) in fluid communication with the waste reforming conversion system 1 (i.e., hot turbine off-gases 80 from the heat engine 85 can be supplied to the reformer 1 for heating the steam/CO2 reforming reaction).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a heat engine in fluid communication with the waste reforming conversion system in the claimed system of US ‘900 because the heat engine would enable the generation of electrical power from the high pressure steam of the hydrocarbon synthesis reactor, and the hot turbine off gases released from the heat engine could then be used for heating the waste reformation conversion system to drive the steam/CO2 reforming reaction, as taught by Galloway.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774